Citation Nr: 1544034	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-36 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability caused by VA prescribing the medication Zocor for the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  That decision, in relevant part, denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus with polyneuropathy and amyotrophy.  In December 2013, the Veteran filed a timely Substantive Appeal (VA Form 9) and did not request a Board hearing.  The RO in Montgomery, Alabama currently has jurisdiction over this appeal.  

As discussed below, the Veteran contends that he has developed numerous medical conditions as a result of taking Zocor.  The purpose of this remand is, in part, to clearly identify what additional disability, if any, has been caused to the Veteran as a result of VA prescribing Zocor for him.  As such, the Board has characterized the issue on appeal more broadly and generally than did the RO, i.e., simply as a claim involving additional disability caused by VA medical treatment, as opposed to the more specific diabetes mellitus with polyneuropathy and amyotrophy.  See Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009).  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA provides benefits to those veterans who incurred additional disability as a result of VA medical treatment.  38 U.S.C.A. § 1151 (West 2014).  Under VA law, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical treatment in question.  38 C.F.R. § 3.361(b) (2015).  VA considers each body part or system separately.  Id.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a) (West 2014); 38 C.F.R. § 3.301(c)(3) (2015).

The additional disability must be caused by VA medical treatment.  38 C.F.R. § 3.361(c) (2015).  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2015).  The additional disability must have been actually caused by, and not merely coincidental to, the VA treatment.  38 C.F.R. § 3.361(c)(1) (2015); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505-06 (1993).  

In addition, the proximate cause of the additional disability must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) (West 2014); 38 C.F.R. § 3.361(d)(1), (2) (2015).  The proximate cause of additional disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2015).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part proximately caused a veteran's additional disability, it must be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2015). 

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2015).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2015); Schertz v. Shinseki, 26 Vet. App. 362, 365 (2013).

In the present case, the Veteran filed an informal claim for compensation benefits for an allergic reaction to Zocor.  See December 2009 Statement in Support of Claim (VA Form 21-4138).  In a December 2009 statement, the Veteran alleged generally that Zocor caused him to suffer a heart attack in 1996; develop diabetes; have the muscles in his legs and arms break down to the extent that he was hospitalized; and develop a disorder of the left eye with fluid behind the eye ball.  In July 2010, the Veteran alleged that the Zocor caused damage to his liver and kidneys.

A June 2010 note from the Veteran's primary care physician, M.M., MD, states the Veteran had acute rhabdomyolysis in December 2006 with a creatine phosphokinase (CPK) level of 10,856 due to Zocor therapy.  Dr. M.M. states the Veteran recovered by discontinuing the Zocor and providing intravenous fluids.   

A VA medical opinion was obtained in November 2010.  The physician opined that the Veteran's diabetic polyneuropathy with amyotrophy/myopathy is at least as likely as not related to the Zocor prescribed by VA.  The physician noted that it is well documented in the Veteran's claims file that the Veteran was hospitalized for rhabdomyolysis due to the Zocor prescribed by VA.  He stated that rhabdomyolysis is inflammation/damage of the muscles causing weakness.  The physician noted private treatment records show that the acute phase of this condition improved, but that the Veteran had residuals of weakness and pain.  The physician opined that his current weakness and pain are from his neuropathy and myopathy.  The physician continued, however, that there is no evidence that this occurred from a careless or negligent set of circumstance and that this was not foreseeable.  The physician's rationale was that the Veteran had been taking Zocor for several years prior to the event and without any side effects.  In addition, this side effect from Zocor is well known and measures were taken to monitor for it.  Finally, the physician stated that there was no way to predict this side effect in this case based on the documentation leading up to the admission in December 2006, especially in light of the fact that the Veteran had been taking the Zocor for some time prior to this.

The Board finds this opinion inadequate to the extent that the physician was asked to narrowly opine with respect to the Veteran's diabetic polyneuropathy with amyotrophy/myopathy.  He was not asked to address the Veteran's other complaints of heart disease, an eye disorder, and damage to his liver and kidneys.  In addition, the physician states the Veteran has neuropathy and myopathy, but does not state what they are due to.  While the RO determined the Veteran has diabetic polyneuropathy with amyotrophy/myopathy, the physician does not note that the neuropathy and myopathy are due to diabetes or that the Veteran has diabetes due to Zocor.  Also, the opinion is internally inconsistent with respect to whether the rhabdomyolysis was not foreseeable.  While the physician states this side effect from Zocor is well known, he also states that there was no way to predict this side effect in this case.  Because of the inadequacies of the November 2010 VA medical opinion, the Board finds another medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an opinion for a claim, an adequate opinion must be provided or the claimant must be notified why one cannot or will not be provided).  

In July 2011, the Veteran submitted a document from the internet purporting to show the side effects of Zocor.  Then, in August 2011, the Veteran filed claims for the following medical conditions that he alleges have arisen from his body's reaction to Zocor:  bilateral eye problems resulting in two surgeries and decreased vision with accumulation of fluid and blood, as well as swelling of the retina (cystoid macular edema); heart problems with stent surgery, atrial fibrillation, and coronary atherosclerosis; diabetes; erectile dysfunction; loss of mobility, strength, stamina in legs with muscle weakness, edema, bruising, and inability to stand or walk for any distances; loss of strength and grasp in both arms and hands; extensive bodily bruising and loss of skin integrity resulting in cuts and continual pain; anxiety disorder with mental and emotional discomfort, depression, and loss of sense of self; oral surgery on the tongue; hypertensive vascular disease; colon polyps; and joint and muscle pain and degeneration throughout the body.  See August 2011 Statement in Support of Claim (VA Form 21-4138).  
Thus, the Board finds that a remand is necessary to obtain a new medical opinion that thoroughly addresses all aspects of the Veteran's contentions regarding the medical conditions caused by Zocor, and that clearly sets forth what additional disability the Veteran has actually incurred as a result of VA prescribing Zocor for the Veteran.  The medical opinion is then to clearly address whether any such additional disability was caused by (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) (West 2014); 38 C.F.R. § 3.361(d)(1), (2) (2015).  The need for a new examination is left to the discretion of the physician offering the addendum opinion.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion from an appropriate physician (or physicians, if necessary) who is competent to determine what additional disability the Veteran has actually incurred as a result of VA prescribing Zocor for the Veteran and to render the opinions requested herein.  The need for a new examination is left to the discretion of the physician offering the addendum opinion.  Access to the VBMS and Virtual VA electronic claims files must be made available to the physician.  The Veteran's entire claims file and a copy of this remand must be reviewed by the physician.  The medical opinion must include a notation that this record review took place.  

The Veteran contends that he developed additional disabilities as a result of VA prescribing Zocor for him.  These additional disabilities include developing diabetes mellitus; rhabdomyolysis; liver and kidney damage; bilateral eye problems resulting in two surgeries and decreased vision with accumulation of fluid and blood, as well as swelling of the retina (cystoid macular edema); heart problems with stent surgery, atrial fibrillation, and coronary atherosclerosis; erectile dysfunction; loss of mobility, strength, stamina in legs with muscle weakness, edema, bruising, and inability to stand or walk for any distances; loss of strength and grasp in both arms and hands; extensive bodily bruising and loss of skin integrity resulting in cuts and continual pain; anxiety disorder with mental and emotional discomfort, depression, and loss of sense of self; oral surgery on the tongue; hypertensive vascular disease; colon polyps; and joint and muscle pain and degeneration throughout the body.  

The physician is to consider all of the foregoing additional disabilities the Veteran alleges have resulted as a result of VA prescribing Zocor for him and respond to the following inquiries:

(a)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has additional disability after VA prescribed Zocor for him?  To determine whether the Veteran had additional disability, the physician should compare the Veteran's condition before beginning the Zocor to the Veteran's condition after the Veteran was hospitalized at a private facility in in December 2006 and the Zocor was discontinued.  The physician is to specifically list each such additional disability.

(b)  If the Veteran has additional disability, for each such disability, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Zocor prescribed by VA caused or made worse such additional disability?  The physician is to specifically list each such additional disability caused by the Zocor.

(c)  If the Veteran has additional disability caused by the Zocor prescribed by VA, for each such disability, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that this additional disability resulted from  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part?  In order to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part caused the Veteran's additional disability, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the treatment without the Veteran's informed consent.  

(d)  If the Veteran has additional disability caused by the Zocor prescribed by VA, for each such disability, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that this additional disability resulted from an event that could not have reasonably been foreseen by a reasonable health care provider?  In making this determination, the physician should address whether any additional disability from the Zocor prescribed by VA was the type of risk that a "reasonable health care provider" would have disclosed to the Veteran.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  
If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




